Citation Nr: 1307615	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  11-12 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for syncope.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for rhinitis.

5.  Entitlement to service connection for residuals of upper respiratory infection.  

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to an initial evaluation greater than 10 percent for left knee degenerative joint disease with chondromalacia.

8.  Entitlement to an initial compensable evaluation for right knee patellofemoral syndrome.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to November 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was certified to the Board by the RO in Honolulu, Hawaii.  

The Veteran also perfected an appeal regarding the denial of service connection for left and right knee disabilities and bilateral plantar fasciitis.  Service connection was granted for these disabilities by rating decisions dated in March 2011 and May 2012.  As the benefits sought were granted (i.e., service connection was established), these issues are no longer for consideration.  The issues regarding the evaluations assigned for the left and right knees, however, will be discussed further below.  


The Virtual VA eFolder has been reviewed.  

The issues of entitlement to increased evaluations for left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service treatment records contain information showing that the Veteran served in Kuwait from January 1998 to May 1998; she is a Persian Gulf veteran.

2.  Evidence of record does not show a current diagnosis of syncope or any residuals related to the July 1998 in-service episode.  

3.  A chronic low back disorder was not shown during service and there is no evidence of lumbar spine arthritis manifested to a compensable degree within one year following discharge from service.

4.  The preponderance of the evidence is against finding that the Veteran's current low back disorder is related to active military service or events therein; or that such is proximately due to or aggravated by service-connected disease or injury.  

5.  The preponderance of the evidence is against finding that the Veteran currently has sinusitis, rhinitis, or residuals of upper respiratory infection that are related to active military service or events therein.  

6.  Migraine headaches were first manifest during wartime service.  


CONCLUSIONS OF LAW

1.  Disability manifested by syncope was not incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2012).

2.  A low back disorder was not incurred in or aggravated during service, arthritis may not be presumed to have been incurred therein, and is not secondary to service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 3.310 (2012).  

3.  Sinusitis was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303.  

4.  Rhinitis was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303.  

5.  Residuals of upper respiratory infection were not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.317. 

6.  Migraine headaches were incurred during wartime service. 38 U.S.C.A. § 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2008, prior to the rating decision in question, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also provided notice of how disability ratings and effective dates are assigned.  Following additional development, the case was most recently readjudicated in the May 2012 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, private medical records, and post-service military treatment facility records.  At the hearing, the Veteran reported that she receives VA treatment.  Following the hearing, she submitted a VA treatment record as well as a private chiropractic statement.  

The Veteran was provided VA examinations in January 2011 and April 2012.  The examinations provide relevant findings and opinions and the Board finds them adequate for rating purposes.  The Board acknowledges that the Veteran was not given an examination that specifically addressed her claim for syncope.  As discussed below, there is no evidence that the in-service episode was anything other than acute and transitory and by her own testimony, it has been years since she passed out.  On review, the Board finds no basis for requesting additional examinations at this time.  

The Veteran was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate, to include providing testimony at the September 2012 hearing.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  On review, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

In September 2012, a hearing was held before the undersigned Veterans Law Judge (VLJ) sitting at the Honolulu RO.  The transcript is of record.  The Board addressed the concept of service connection and the requirement that there must be evidence of a disability and evidence of an underlying disease or injury.  A potential evidentiary defect was identified and she was provided an opportunity to cure the defect.  The VLJ's actions at the hearing supplement notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and regardless of whether the requirements of 38 C.F.R. § 3.103 (2012) are for application, they have been met.  



Laws and Regulations

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The Board observes that the regulation set forth at 38 C.F.R. § 3.303(b) benefits only chronic disease as listed in 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Without a currently diagnosed disability, service connection may not be granted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disese or injury.  38 C.F.R. § 3.310.  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Service connection can be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

A "qualifying chronic disability" includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2).

Manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue; signs or symptoms involving skin; headache; muscle pain; joint pain; neurological signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3), (4).

Compensation shall not be paid under these provisions if there is (1) affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between a veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of a veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Analysis

On her VA Form 21-526, the Veteran reported that she served in the Persian Gulf after August 1, 1990.  Service treatment records contain a May 1998 Post-Deployment Health Assessment Questionnaire which shows that she served in Kuwait from January 1998 to May 1998.  Thus, she is considered a Persian Gulf veteran.  See 38 C.F.R. § 3.317(e).

There is no indication that the Veteran is a combat veteran.  She has not asserted that any of the claimed disabilities had their onset during combat and 38 U.S.C.A. § 1154(b) (West 2002) is not for application.  

Syncope

In October 2008, the Veteran submitted a claim of entitlement to service connection for syncope.  She reported disability beginning in July 1998.

In January 2009, the RO denied service connection for syncope.  The Veteran disagreed and subsequently perfected an appeal of this decision.  

Service treatment records show that in July 1998, the Veteran collapsed due to heat.  She had been out in the field and fell out.  There was no loss of consciousness.  Assessment was syncope and increased glucose from intravenous (IV) fluids.  She was seen in follow-up the next day.  Assessment was rule out dehydration.  Light duty was advised for 48 hours.  

On report of medical history completed in June 2001, the Veteran denied dizziness or fainting spells.  On clinical evaluation, the Veteran's neurologic system was reported as normal.  

In November 2010, the Veteran was seen at the outpatient military treatment facility at Fort Hood.  At that time, she reported no lightheadedness.

At the travel board hearing, the Veteran testified that she was a heat casualty and "fell out" during service.  When asked whether she has had any problems since service, she stated that she tries to avoid the sun because she will get lightheaded and dizzy.  She further testified that it has "been years" since she passed out.  When asked whether any physician ever attributed her passing out to a disease or injury, she reported she was a heat casualty.  

As noted, the Veteran suffered a syncopal episode during active service.  This appears to have been related to heat exposure.  Further episodes of syncope are not shown during active service and there is no evidence of current syncope or disability related to that episode.  The in-service episode appears to have been acute and transitory and resolved without residuals.  At this time, the lay and medical evidence establish that there was an in-service episode of syncope.  However, there is no proof of post-service syncope or any residuals.  The fact that she feels that she must avoid the sun and may feel dizzy or lightheaded does not establish the existence of a disability.

The Board acknowledges that neurologic signs and symptoms are listed as symptoms of undiagnosed illness.  As discussed, however, there does not appear to be any objective indications of chronic disability manifested by syncope.

Service connection is not warranted.  See Brammer.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102.

Low back disorder

In October 2008, the veteran submitted a claim of entitlement to service connection for mechanical low back pain.  She reported onset beginning in January 1997.

In January 2009, the RO denied entitlement to service connection for mechanical lower back pain.  The Veteran disagreed with the decision and subsequently perfected this appeal. 

Service treatment records show the Veteran was seen in August 1996 with a 2 day history of back pain with the onset of menses.  Assessment was pelvic pain, probable dysmenorrhea.  In January 1997, she was seen for complaints of back pain after moving heavy furniture.  Assessment was pulled muscle and she was referred to a physician's assistant.  Following examination, diagnosis was mechanical low back pain.  In February 1997, the Veteran was seen again for a chief complaint of back pain.  She described her lower back pain as "cramps" and thought she might be pregnant.  Assessment was possible pulled muscle and she was again referred to the physician's assistant.  Pregnancy test was positive.  

On report of medical history completed on separation examination in June 2001, the Veteran denied recurrent back pain.  The Veteran's spine was reported as normal on clinical evaluation.  

The Veteran was evaluated by a private rheumatologist for complaints related to knee pain in March and July 2010.  She denied significant back pain.

The Veteran underwent a VA spine examination in January 2011.  She described a low back injury in February 1997.  Currently, she has an intermittent nagging ache in the low back without any radiation.  She takes 800mg of Motrin every day.  Following examination, diagnosis was lumbar strain, acute, remote history, normal examination.  The examiner stated that she had a low back episode during service but did not have any current problem.  He stated that the spine examination was normal.  

X-rays of the low back dated in May 2011 showed in pertinent part: (1) slight retrolisthesis of L5 with minimal posterior disc space narrowing at L5-S1; and (2) degenerative changes and slight anterior angulation at the sacrococcygeal articulation consistent with old trauma or developmental; clinical correlation required.  

In October 2011, the Veteran underwent magnetic resonance imaging (MRI) of the lumbar spine.  Impression was mild degenerative changes with disk disease at L4-5 and L5-S1.  

The Veteran underwent a VA neurologic consult in February 2012.  She reported that she strained her back lifting 8 years ago and has had back pain and stiffness ever since.  Following examination, impression was chronic back pain largely due to muscle strain.  No evidence of radiculopathy and MRI changes did not explain pain.  

An April 2012 statement from a private chiropractor indicates that the Veteran has a lumbar disc protrusion with accompanying muscle spasms.  The chiropractor was prescribing a lumbosacral support belt (brace).  

The Veteran underwent additional VA examination in April 2012.  Diagnoses were chronic low back pain and mild degenerative disc disease at L4-5 and L5-S1.  Following review of the claims file, the examiner stated that the claimed condition, mechanical low back pain, was less likely than not incurred in or caused by the claimed in-service injury.  In support of this opinion, the examiner acknowledged that she was seen for back pain in 1997, but noted that there was no mention of back pain at separation and no continuity or chronicity demonstrated.  

At the hearing, the Veteran testified that she hurt her back moving furniture and the condition was progressive.  She reported no treatment between 2001 and 2008 because she did not have insurance.  She stated that the doctors have said that the arthritis in her knees, feet and back are all related.  

On review, there is no evidence of lumbar spine arthritis manifested to a compensable degree within one year following discharge from service and service connection on a presumptive basis as a chronic disease is not warranted.   

As noted, there is evidence of an in-service back injury.  Notwithstanding, there is no indication of any chronic low back disorder during service and the question then is whether any current low back disability is related to active military service or events therein.  

As discussed, the VA examiner provided a negative nexus opinion.  The record does not contain other medical statements addressing the etiology of the low back disability.  The Board acknowledges the Veteran's contentions regarding a relationship between the in-service injury and current disability, but does not find her statement sufficiently probative so as to outweigh the VA medical opinion as discussed above.  
 
Arthritis is listed as a disability under 38 C.F.R. § 3.309(a).  Thus, the Board will consider whether there is a showing of continuity of symptomatology after discharge sufficient to establish a link or nexus between current disability and the in-service event.  

The Veteran essentially testified that her back condition progressively worsened following the initial injury.  The Veteran is competent to report symptoms of back pain.  See Layno v. Brown, 6 Vet. App. 464, 469 (1994) (Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.") 

On review, the Board does not find the Veteran's reports of continuity credible.  That is, she denied back pain at separation and her spine was reported as normal.  Additionally, there is no evidence of complaints or treatment for several years following service and she specifically denied significant back pain on rheumatology consultation in 2010.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (Board may consider "evidence of a prolonged period without medical complaint, among other factors"); Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (the Board may consider a lack of notation of a medical condition or symptoms where such notation would normally be expected).  Here, there is more than mere silence.
As the low back disability is diagnosed, the undiagnosed illness provisions are not for application.  See 38 C.F.R. § 3.317.  

Finally, the Board has considered the Veteran's testimony that her doctors have said that arthritis in the knees, feet, and back are all related.  The Veteran is currently service-connected for bilateral knee and foot disability.  To the extent the Veteran is competent to report what her physician told her, the Board does not find these statements sufficiently probative so as to establish that any current low back disability was proximately due to or the result of service-connected disese or injury.  More specifically, her statements are remarkably generic in nature and lacking in reasoning.  Such evidence is accorded little probative value.  The Board also notes that a potential defect in the evidence was identified during the hearing and she was afforded an opportunity to submit additional documentation.  The evidence submitted does not support a relationship (causation or aggravation) between her low back disability and a service connected disease or injury.  Service connection on a secondary basis is not established.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102.  

Sinusitis, rhinitis, and upper respiratory infection

In October 2008, the Veteran claimed service connection for sinusitis, rhinitis, and upper respiratory infection.  She reported that all claimed disabilities had their onset during service.
 
In January 2009, the RO denied service connection for sinusitis, rhinitis, and upper respiratory infection.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

Service treatment records show the Veteran was seen in December 1995 for pharyngitis and rhinitis.  On January 10, 1996, she was seen with complaints of a sore throat.  Assessment was tonsillitis versus strep throat.  On January 16, 1996, she was seen with complaints of left ear pain, sore throat and cough.  Assessment was upper respiratory infection.  

On April 22, 1996, she was seen with complaints of cold symptoms, to include a blocked nose and coughing.  Assessment was upper respiratory infection/congestion.  On April 25, 1996, she was seen for complaints of cough and congestion.  Assessment was upper respiratory infection - sinusitis.  

In August 1996, the Veteran was seen with complaints of a sore throat.  Assessment was strep pharyngitis versus mono.  Throat culture was negative.  In December 1996, she presented with cold symptoms and assessment was upper respiratory infection.  In July 1997, she was treated for upper respiratory infection with pharyngitis.  Throat culture was negative.  

In January 1998, she was seen with complaints of cough, sinus congestion and sore throat.  Assessment was upper respiratory infection.  In February 1998, she was seen for complaints of cough and sore throat.  Initial assessment was upper respiratory infection or mild bronchitis.  Following examination by the physician's assistant, assessment was upper respiratory infection.  In November 1998, she was seen for complaints of a productive cough and sore throat.  Assessment was upper respiratory infection.  

The Veteran underwent pulmonary function tests (PFTs) in August 2000.  Spirometry was within normal limits.  

In February 2001, the Veteran was treated for strep throat.  On report of medical history completed on separation examination in June 2001, the Veteran responded "yes" to ear, nose, and throat trouble.  The examiner noted that this resolved with medication.  She denied sinusitis or hay fever.  On clinical evaluation, the mouth and throat, sinuses, and nose were all reported as normal.  

In an undated lay statement received in October 2008, J.R. indicated that he was stationed with the Veteran at Fort Benning and Camp Casey.  He noted that she complained about upper respiratory infection problems.  

The Veteran was seen in July 2009 at a private emergency room with complaints of a sore throat.  Rapid strep test was positive.  

In October 2010, the RO asked the Veteran if she was just mentioning strep throat as a symptom of upper respiratory infection or if she was claiming service connection.  In a November 2010 statement, the Veteran stated that she mentioned strep throat as a symptom of upper respiratory infection and as a service connection for strep throat.  It is unclear whether the Veteran was attempting to claim strep throat as a separate disability.  For purposes of this decision, the Board considers it part of her claim for upper respiratory infection.  

The Veteran underwent a VA examination in January 2011.  The Veteran reported the onset of rhinitis and sinusitis in 1996.  She stated that she has year round allergies and takes Benadryl and Zyrtec.  Currently she has an itchy throat.  The examiner noted there was a history of nasal allergy (perennial) and sinusitis with headaches and sinus pain.  She has an itchy nose and sinus headaches.  Following the physical examination, diagnoses were: rhinitis/sinusitis, remote history, normal examination; and upper respiratory infections, acute, remote history, normal examination.  

In response to the question whether the claimed conditions were related to service, the examiner stated that she had episodes in service but did not have any current problems.  

At the hearing, the Veteran testified that she was getting chronic strep throat during service but they would not take her tonsils out.  She reported that she drinks a lot of herbal teas and gargles with salt water and peroxide for her sore throats.  She testified that she takes Claritin and experiences draining in her nose and throat.  She argued that her strep throat has continued since service and that she would treat it herself.  Regarding sinusitis, she reported only over-the-counter treatment.  

As discussed, the Veteran was seen on multiple occasions during service for cold symptoms, sore throats, and sinus problems.  On review, it appears that these episodes were all acute and transitory and resolved without any residuals.  There is no evidence of any chronic disability related to sinusitis, rhinitis or upper respiratory infections during service and clinical examination was normal at separation.  

The Veteran is competent to report current symptoms.  See Layno.  The Board does not find her lay statements sufficient to outweigh the VA examination of record and at this time, the more probative evidence does not show that she currently has sinusitis, rhinitis, or residuals of upper respiratory infection.  To the extent that there is a remote history of disability and that such may have been shown during the appeal period, the Board notes that the evidence of record is not sufficient to establish a link or nexus to military service.  

The Board observes that signs or symptoms involving the respiratory system can be signs of undiagnosed illness.  As discussed, however, there is no objective indication of chronic disability and 38 C.F.R. § 3.317 is not for application.  

The preponderance of the evidence is against the claims and the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102.  

Migraine headaches

In October 2008, the Veteran submitted a claim of entitlement to service connection for migraines.  She reported that the disability began in August 1997.

In January 2009, the RO denied entitlement to service connection for migraine headaches.  The Veteran disagreed and subsequently perfected an appeal of this decision.  

Migraine headaches were not noted on the Veteran's enlistment examination in August 1995 and she denied frequent or severe headaches.  Service treatment records show that the Veteran was seen in August 1997 with complaints of a headache for one day.  At that time, she reported pain behind both eyes and a sharp throbbing pain.  She stated this was the worst headache of her life.  Her last migraine was one year prior and this felt like a typical migraine.  The Veteran was given Midrin and IV fluids.  

On separation examination in June 2001, she denied severe headaches and her neurologic system was reported as normal on clinical evaluation.  

In an undated lay statement received in October 2008, J.R. reported that he was stationed with the Veteran and that she complained of headaches and migraines.  

On VA examination in January 2011, the Veteran reported that she was treated for a migraine during service and since then she gets headaches every 2-3 weeks which last a couple of hours with pain behind the eyes, facial numbness, and photophobia.  She treats her headaches with over-the-counter medications with good results.  The attacks are not prostrating.  Following examination, diagnosis was tension headaches.  Problem associated with the diagnosis was listed as migraines.  

In response to the question of whether there was a relationship to service, the examiner noted that she had an episode in service but did not have any current problems.  Specifically, the examiner stated that service records show treatment only one time but there was no documented proof of a medical diagnosis for migraines in the past nor currently to substantiate the claim.

A February 2012 VA neurology consult notes headaches approximately every 2-3 weeks.  Following examination, impression included common migraine, improved.  

At the hearing, the Veteran testified that she takes Excedrin migraine for her headaches.  She thought her migraines might be related to sinus infections.  

The Board acknowledges the VA examiner's statement that there was no documented proof of a medical diagnosis for migraines.  Considering the findings in service and the February 2012 VA neurology consult, the Board finds evidence of current disability.  The Veteran was treated for a migraine during service and prescribed Midrin (a medication commonly used for the treatment of migraines).  The Board finds it unlikely that the post-service assessment of migraine is unrelated to migraine diagnosed during active duty.  Considering the lay statements and resolving reasonable doubt in the Veteran's favor, the Board finds the evidence sufficient to establish a nexus to service.  Service connection for migraines is established.  See 38 C.F.R. § 3.102.  

ORDER

Service connection for syncope is denied.  

Service connection for a low back disorder is denied.

Service connection for sinusitis is denied.

Service connection for rhinitis is denied.

Service connection for residuals of upper respiratory infection is denied.  

Service connection for migraine headache is granted.


REMAND

In March 2011, the RO granted service connection for left knee degenerative joint disease with chondromalacia (10 percent) and for right knee patellofemoral syndrome (0 percent).  

In May 2011, the Veteran submitted a VA Form 9.  At that time, she referenced arthritis in both of her knees and indicated she felt that her medical records were not correctly reviewed.  She further stated that she disagreed with the VA examiner.  

In April 2012, a Decision Review Officer (DRO) completed a deferred rating decision and requested that the Veteran be contacted to clarify whether she was filing a notice of disagreement or a reopened claim for increased evaluation of the knees.  It does not appear that this was accomplished.  

On review, a liberal reading of the Veteran's VA Form 9 indicates that she disagrees with the evaluation assigned for her service-connected knees.  See 38 C.F.R. § 20.201 (2012).

Having found a timely notice of disagreement regarding these issues, the case must be remanded so that a statement of the case can be furnished.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall issue a statement of the case on the following issues: entitlement to an initial evaluation greater than 10 percent for left knee degenerative joint disease with chondromalacia; and entitlement to an initial compensable evaluation for right knee patellofemoral syndrome.  If, and only if, the appellant completes her appeal by filing a timely substantive appeal on the issues should they be returned to the Board.  38 U.S.C.A. § 7104 (West 2002). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


